DETAILED ACTION
 	 	Claims 1-4 and 6-13 are presented for examination on the merits
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 05/11/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 05/08/2020 are accepted by the examiner.
Priority
	The application is filed on 05/08/2020 which is 371 of PCT/EP2018/080131 filed on 11/05/2018 and claims priority of DE10 2017 126 349.7 filed on 11/10/2017.
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

5.	Claims 1-2, 4, 6-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Spanos et al. (US 20160028552 A1, hereinafter, Spanos) in view of Winklevoss et al. (US 10158480 B1, hereinafter, Winklevoss).
 	Regarding claim 1, Spanos discloses a method for obtaining a block chain structure, comprising: 
 	providing a first data block comprising first data to which a first data processing rule is assigned and a second data block comprising second data (Paragraph 0027: creating a blockchain called a slidechain that allows for multiple valid branches or forks to propagate simultaneously with a customized set of protocol rules embedded in and applied to each fork chain that branches from another chain); 
 	assigning a second data processing rule to the second data block based on the second data of the second data block (Paragraph 0028: The slidechain makes two primary improvements over the blockchain. The first improvement is the ability to accept modification to the protocols or rules that apply to a blockchain, for example, rules that govern how data is stored and interpreted, how block validity is verified, ); 
 	obtaining a third data processing rule by linking the first data processing rule with the second data processing rule (Fig 3 and associated texts), 
 	[wherein the first data processing rule is executed before the second data processing rule when the third data processing rule is executed] (Paragraph 0031: proof standard 105 is simply a number that the calculated hash must be less than. However, because the output of the hashing function is unpredictable, it cannot be determined, before the hash is calculated, what input will result in an output that is less than the proof standard 105); 
 	obtaining a fourth data processing rule by linking the second data processing rule with the first data processing rule, wherein the first data processing rule is executed after the second data processing rule when the fourth data processing rule is executed (Paragraph 0037: he protocol, that governs how the genesis chain grows, what data it stores, how forks are created, and how block and chain validity are verified is indicated by the Rules_1 label inside each block in the genesis chain. The Rules_1 protocol is the default set of rules that allows for the creation of forks and the modification of rules in those forks. Notice that the Rules_1 protocol still applies to blocks in the genesis chain even after a fork block 203 creates a fork chain where the Rules_2 protocol applies.); and 
 	storing the third data processing rule in the second data block and storing the fourth data processing rule in the first data block to obtain the block chain structure (Paragraph 0032-0033:  single authorized hash 108 is present regardless of whether the fork flag 107 is set, but the authorized hash 108 data may be zeroed out or ignored when the fork flag 107 is not set. According to another embodiment, the number of hashes stored as authorized hashes 108 is flexible. The number of authorized hashes 108 stored may be tracked in the descriptor 106, or a flexible data structure for storing authorized hashes 108 may be used to store a variable number of authorized hashes 108).
	Spanos does not explicitly states but Winklevoss from the same or similar fields of endeavor teaches wherein the first data processing rule is executed before the second data processing rule when the third data processing rule is executed (Winklevoss, Abstract: generate a first hash value of a chain of hash values by applying a hash algorithm to first data including first new data and a first previous hash value of the chain of hash values, the first previous hash value computed by applying the hash algorithm to first previous data. The device can transmit to a transaction computer system the first hash value and the first new data)
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein the first data processing rule is executed before the second data processing rule when the third data processing rule is executed as taught by Winklevoss in the teachings of Spanos for the advantage of applying a hash algorithm to first data including first new data and a first previous hash value of the chain of hash values, the first previous hash value computed by applying the hash algorithm to first previous data and transmitting according to a periodic schedule/rule for the chain of hash values (Winklevoss, Col. 1, lines 50-65, Col. 2, lines 1-20).
 	Regarding claim 2, the combination of Spanos and Winklevoss discloses the method according to claim 1, wherein assigning the second data processing rule comprises assigning by means of a predetermined assignment rule (Spanos, Paragraph 0031: when calculating the hash 101 for the previous block, it must meet certain criteria defined by data stored as the proof standard 105), 
 	wherein the predetermined assignment rule assigns the second data processing rule to the second data or a data property of the second data (Spanos Paragraph 0039: the Rules_1, Rules_2, and other protocols are not defined by this specification, but defined by users of the system at runtime. These protocols are customizable based on a scripting, or programming language. According to one embodiment, a new protocol can only be defined for a forked chain and the original protocol remains fixed and applied to the genesis chain).
 	Regarding claim 4, the combination of Spanos and Winklevoss discloses the method according to claim 1, wherein the first data processing rule and the second data processing rule represent a mathematical function, wherein the mathematical function is an analytical function (Spanos Paragraph 0053: The payload hash is a mathematical summary of the payload data and does not have to meet any proof standard. At step 602 the system gets a timestamp for the root block. ).
 	Regarding claim 6, the combination of Spanos and Winklevoss discloses the method according to claim 1, further comprising: storing the assigned second data processing rule to the second data block before linking the first data processing rule with the second data processing rule and linking the second data processing rule with the first data processing rule (Spanos Paragraph 0030: hash function is designed so that any change to the data in the previous block results in an unpredictable change in the hash of that block. Previous hash 101 is what creates the link between blocks, chaining them together to form the slidechain.); 
 	wherein storing the third data processing rule in the second data block comprises replacing the second data processing rule with the third data processing rule (Spanos Paragraph 0064, 0071: The slidechain invention can enable information verification to assist and become an integral part of an informed “smart” decision about entering a contract. A smart contract is not only an irreversible contract but also one where reliance on knowledge of facts can replace reliance on hope and trust. Contracting parties can replace “trust” with “knowledge” of either performance or the ability to pay).
  	Regarding claim 7, the combination of Spanos and Winklevoss discloses the method according to claim 1, wherein in addition the following step is executed: reading out the first data processing rule from the first data block before linking the first data processing rule with the second data processing rule and linking the second data processing rule with the first data processing rule (Spanos, Paragraph 0066-0068: The slidechain may use various fork chains to cover different districts, or regions, different elections, or to implement different verification rules by state or municipality depending on varying laws in those municipalities. Once the votes are stored on the slidechain, they become very difficult to change or falsify).
 	Regarding claim 8, the combination of Spanos and Winklevoss discloses the method according to claim 1, further comprising: creating a hash value based on the first data and the first data processing rule of the first data block and storing the hash value to the second data in the second data block prior to assigning the second data processing rule to the second data block (Spanos Paragraph 0054-0057: system reads the protocol from the fork block. If the slidechain stores the fork chain protocols in the root block, the system reads the protocol from the root block. At step 704, the system verifies the descriptor and the payload hash according to the rules specified in the protocol. ).
 	Regarding claim 9, the combination of Spanos and Winklevoss discloses the method according to claim 1, wherein the second data processing rule comprises a hash property, wherein the second data cannot be reconstructed from the second data processing rule (Paragraph 0037: The genesis block 201 is a special block that begins the slidechain 200; it is different from the other blocks because it is the first block in the chain, and thus cannot include a hash of a previous block. The genesis block 201 marks the beginning of the genesis chain. The protocol, that governs how the genesis chain grows, what data it stores, how forks are created, and how block and chain validity are verified is indicated by the Rules_1 label inside each block in the genesis chain.).
 	Regarding claim 10; Claim 10 is similar in scope to claims 1 and 8, and is therefore rejected under similar rationale.
 	Regarding claim 11, the combination of Spanos and Winklevoss discloses the method according to claim 10, wherein the second data processing rule has the property that when the second data processing rule is executed several times in succession according to a predetermined number of executions (Spanos Paragraph 0031: he nonce 102 is used to vary the data content of the block, allowing for a large number of different outputs to be produced by the hash function in pursuit of an output that meets the proof standard 105. This makes it computationally expensive to produce a valid block with a nonce 101 that produces a hash value meeting the criteria of the proof standard 105.), 
 	a constant value is generated, and wherein the fifth data processing rule is formed by executing the second data processing rule several times in succession by one time less than the predetermined number of executions (Paragraph 0033: a single authorized hash 108 is present regardless of whether the fork flag 107 is set, but the authorized hash 108 data may be zeroed out or ignored when the fork flag 107 is not set. According to another embodiment, the number of hashes stored as authorized hashes 108 is flexible. The number of authorized hashes 108 stored may be tracked in the descriptor 106, or a flexible data structure for storing authorized hashes 108 may be used to store a variable number of authorized hashes 108.).
    	Regarding claim 13; Claim 13 is similar in scope to claim 1 and 8, and is therefore rejected under similar rationale.
Allowable Subject Matter 

6.	Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Examiner Notes 
7.	The Examiner notes that incorporating the combined limitations of claims 4, 8, and 9 into independent claim 1 would better clarify the subject matter/embodiment of claimed invention. Similarly, amending independent claims 10 and 13 with aforesaid claim limitations would help advance the prosecution as it would clarify the claimed invention. 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-85938593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/
Primary Examiner, Art Unit 2498